

Exhibit 10.3




Viacom Inc.
2016 Long-Term Management Incentive Plan


2016 Terms and Conditions to the Stock Option Certificate




ARTICLE I
TERMS OF STOCK OPTIONS


Section 1.1    Grant of Stock Options.  The Stock Options have been awarded to
the Participant subject to the terms and conditions contained in (A) the
confirmation for the May 18, 2016 grant of Stock Options provided to the
Participant (the “Stock Option Certificate”) and the Terms and Conditions
contained herein (collectively with the Stock Option Certificate, the
“Certificate”) and (B) the Plan, the terms of which are hereby incorporated by
reference.  A copy of the Plan and the Prospectus dated May 18, 2016 are being
provided simultaneously to the Participant on-line or attached hereto. 
Capitalized terms that are not otherwise defined herein have the meanings
assigned to them in the Stock Option Certificate or the Plan.  The Stock Options
are not intended to be, or qualify as, “Incentive Stock Options” within the
meaning of Section 422 of the Code.


Section 1.2    Terms of Stock Options.


(a)    Exercisability.  The Stock Options shall be exercisable only to the
extent the Participant is vested therein. Subject to the other terms and
conditions contained in the Certificate and in the Plan, the Stock Options shall
vest in four installments of an approximately equal whole number of Stock
Options on each of the first, second, third and fourth anniversaries of the Date
of Grant.


(b)    Option Period.  Except as provided in Section 1.2(c) hereof, the period
during which the Stock Options may be exercised shall expire on the eighth
anniversary of the Date of Grant (the “Expiration Date”).  If the Participant
remains employed by the Company or any of its Subsidiaries through the
Expiration Date, his or her Outstanding Stock Options may be exercised to the
extent exercisable until the close of trading (generally 4:00 p.m. New York
time) on the last trading day falling within the exercise period on the NASDAQ
Global Select Market (“NASDAQ”) or, if different, the principal stock exchange
on which the Class B Common Stock is then listed.  Thus, if the Expiration Date
is not a trading day, then the last day the Stock Options may be exercised is
the last trading day preceding the Expiration Date.


(c)    Exercise in the Event of Termination of Employment, Retirement, or Death.


(i)    Termination of Employment (other than Termination for Cause).  Except as
otherwise provided in this Section 1.2 or as otherwise determined by the
Committee (including in any applicable employment agreement), in the event of
the Participant’s termination of employment other than a termination of
employment for Cause, the Participant’s Outstanding Stock Options can be
exercised in accordance with the following provisions:


(A)    if the Participant ceases to be an employee of the Company or any of its
Subsidiaries by reason of the voluntary termination by the Participant or the
termination by the Company or any of its Subsidiaries other than a termination
of employment for Cause,


1



--------------------------------------------------------------------------------




the Participant may exercise his or her Outstanding Stock Options to the extent
exercisable on the date of the Participant’s termination of employment until the
earlier of six months after such date or the Expiration Date;


(B)    if the Participant ceases to be an employee of the Company or any of its
Subsidiaries by reason of the Participant’s Retirement, the Participant may
exercise his or her Outstanding Stock Options to the extent exercisable on the
date of Retirement until the earlier of the third anniversary of such date or
the Expiration Date; and


(C)    if the Participant dies during a period during which the Participant
could have exercised his or her Stock Options, the Participant’s Outstanding
Stock Options may be exercised to the extent exercisable at the date of death by
the person who acquired the right to exercise such Stock Options by will or the
laws of descent and distribution, permitted transfer, or beneficiary
designation, until the earlier of the second anniversary of the date of death or
the Expiration Date.


Except as otherwise provided in this Section 1.2 or as otherwise determined by
the Committee, upon the occurrence of an event described in clauses (A), (B), or
(C) of this Section 1.2(c)(i), all rights with respect to Stock Options that are
not vested as of such event will be forfeited.  A “termination of employment”
occurs, for purposes of the Stock Options, when a Participant is no longer an
employee of the Company or any of its Subsidiaries.  Unless the Committee
determines otherwise, the employment of a Participant who works for a Subsidiary
shall also terminate, for purposes of the Stock Options, on the date on which
the Participant’s employing company ceases to be a Subsidiary.


(ii)    Termination for Cause.  If the Participant’s employment with the Company
or any of its Subsidiaries ends due to a termination of employment for Cause,
then, unless the Committee in its discretion determines otherwise, all
Outstanding Stock Options, whether or not then vested, shall terminate effective
as of the date of such termination.


(iii)    Exercise Periods following Termination of Employment, Retirement, or
Death.  For the purposes of determining the dates on which Stock Options may be
exercised following a the occurrence of an event described in clauses (A), (B),
or (C) of Section 1.2(c)(i), the day following the occurrence of such event
shall be the first day of the exercise period and the Stock Options may be
exercised until the close of trading (generally 4:00 p.m. New York time) on the
last trading day falling within the exercise period on NASDAQ or, if different,
the principal stock exchange on which the Class B Common Stock is then listed. 
Thus, if the last day of the exercise period is not a trading day, then the last
date the Stock Options may be exercised is the last trading day preceding the
end of the exercise period.


Section 1.3    Exercise of Stock Options.


(a)    Whole or Partial Exercise.  The Participant may exercise all vested
Outstanding Stock Options granted hereunder in whole at one time or in part in
increments of 100 Stock Options (or the entire number of Outstanding Stock
Options in which the Participant is vested, if such number is not a multiple of
100) by notice to the Senior Director, Global Equity Services, Viacom Inc., 1515
Broadway, New York, New York 10036, or to such agent(s) for the Company
(“Agent”) as the Company may from time to time specify, in such manner and at
such address as may be specified from time to time by the Company.  Such notice
shall (i) state the number of Stock Options being exercised and (ii) be signed
(or otherwise authorized in a


2



--------------------------------------------------------------------------------




manner acceptable to the Company) by the person or persons so exercising the
Stock Options and, in the event the Stock Options are being exercised (pursuant
to Section 1.2(c)(i) hereof) by any person or persons other than the
Participant, such exercise is accompanied by proof satisfactory to the Company’s
counsel of the right of such person or persons to exercise the Stock Options. 
Information concerning any Agent and its address may be obtained by contacting
the Senior Director, Global Equity Services.


(b)    Payment of Purchase Price Upon Exercise.  Full payment of the aggregate
Exercise Price (which shall be determined by multiplying the number of Stock
Options being exercised by the Exercise Price as set forth on the Stock Option
Certificate) shall be made on or before the settlement date for the shares of
Class B Common Stock issued pursuant to the exercise of the Stock Options. 
Unless otherwise provided by the Company, such Exercise Price shall be paid in
cash (e.g., check or wire transfer).  In accordance with the rules and
procedures established by the Company for this purpose, the Stock Options may be
exercised by the Participant through a procedure, approved by the Company from
time to time, involving a broker or dealer, that affords the Participant the
opportunity to sell immediately some or all of the shares underlying the
exercised portion of the Stock Options in order to generate sufficient cash to
pay the Exercise Price of the Stock Options.  In addition, if the Company so
permits, the Exercise Price may be paid in whole or in part using a net share
settlement procedure or through the withholding of shares subject to the Stock
Options with a value equal to the Exercise Price. Upon the close of trading on
NASDAQ (or, if different, the principal stock exchange on which the Class B
Common Stock is then listed) on the Expiration Date (or, if the Expiration Date
is not a trading day, then the last trading day immediately preceding the
Expiration Date), the Company may, in its discretion, exercise any unexercised
Stock Options of Participants then currently employed by the Company or a
Subsidiary using a net share settlement procedure or any other procedure
permitted by the Certificate and the Plan.


(c)    Outstanding Stock Options.  The number of shares of Class B Common Stock
subject to the Stock Options that is set forth on the Stock Option Certificate
may not reflect the number of Outstanding Stock Options due to Stock Option
exercises or adjustments pursuant to Article II.


ARTICLE II
EFFECT OF CERTAIN CORPORATE CHANGES


In the event of a merger, consolidation, stock split, reverse stock split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the corporate structure, equity securities
or capital structure of the Company, the Committee shall make such adjustments,
if any, to the number and kind of securities subject to the Stock Options and
the Exercise Price of the Stock Options, in each case, as it deems appropriate. 
The Committee may, in its sole discretion, also make such other adjustments as
it deems appropriate in order to preserve the benefits or potential benefits
intended to be made available hereunder.  Such determinations by the Committee
shall be conclusive and binding on all persons for all purposes.


ARTICLE III
DEFINITIONS


As used herein, the following terms shall have the following meanings:


(a)    “Board” shall mean the Board of Directors of the Company.


(b)    “Cause” shall (i) have the meaning provided in a Company or a Subsidiary
employment agreement that is in effect and applicable to the Participant, or
(ii) mean, if there is no such employment


3



--------------------------------------------------------------------------------




agreement or if such employment agreement contains no such term, unless the
Committee determines otherwise, (A) conduct constituting embezzlement,
misappropriation or fraud, whether or not related to the Participant’s
employment with the Company or a Subsidiary; (B) conduct constituting a felony,
whether or not related to the Participant’s employment with the Company or a
Subsidiary; (C) conduct constituting a financial crime, material act of
dishonesty or material unethical business conduct, involving the Company or a
Subsidiary; (D) willful unauthorized disclosure or use of Company or Subsidiary
confidential information; (E) the failure to obey a material lawful directive
that is appropriate to the Participant’s position from a superior in his or her
reporting line or the Board; (F) the failure or refusal to substantially perform
the Participant’s material employment obligations (other than any such failure
or refusal resulting from the Participant’s disability); (G) the willful failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to employment
with the Company or a Subsidiary, after being instructed by the Company or a
Subsidiary to cooperate; (H) the willful destruction of or failure to preserve
documents or other material known to be relevant to any investigation referred
to in subparagraph (G) above; or (I) the willful inducement of others to engage
in the conduct described in subparagraphs (A) – (H).


(c)    “Certificate” shall have the meaning set forth in Section 1.1 hereof.


(d)    “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.


(e)    “Code” shall mean the U.S. Internal Revenue Code of l986, as amended,
including any successor law thereto and the rules, regulations and guidance
promulgated thereunder.


(f)    “Committee” shall mean the Compensation Committee of the Board (or such
other committee(s) as may be appointed or designated by the Board to administer
the Plan).


(g)    “Company” shall mean Viacom Inc., a Delaware corporation.


(h)    “Date of Grant” shall be the date set forth on the Stock Option
Certificate. 


(i)    “Expiration Date” shall be the date set forth on the Stock Option
Certificate and in Section 1.2(b) hereof.


(j)    “Exercise Price” shall be the amount set forth on the Stock Option
Certificate, which amount shall be equal to the Fair Market Value of a share of
Class B Common Stock on the Date of Grant.


(k)    “Fair Market Value” of a share of Class B Common Stock on a given date
shall be, unless otherwise determined by the Committee, the closing price on
such date on the NASDAQ Global Select Market (“NASDAQ”) or, if different, the
principal stock exchange on which the Class B Common Stock is then listed, as
reported by The Wall Street Journal (Northeast edition) as the 4:00 p.m. (New
York time) closing price, or as reported by any other authoritative source
selected by the Company. If such date is not a business day on which the Fair
Market Value can be determined, then the Fair Market Value shall be determined
as of the last preceding business day on which the Fair Market Value can be
determined.


(l)    “Outstanding Stock Option” shall mean on a given date a Stock Option
granted to the Participant which has not yet been exercised and which has not
yet expired or been terminated in accordance with its terms.




4



--------------------------------------------------------------------------------




(m)    “Participant” shall mean the employee named on the Stock Option
Certificate.


(n)    “Plan” shall mean the Viacom Inc. 2016 Long-Term Management Incentive
Plan, as may be amended from time to time.


(o)    “Retirement” shall mean the resignation or termination of employment
after attainment of an age and years of service required for payment of an
immediate pension pursuant to the terms of any qualified defined benefit
retirement plan maintained by the Company or a Subsidiary in which the
Participant participates; provided, however, that no resignation or termination
prior to a Participant’s 60th birthday shall be deemed a Retirement unless the
Committee so determines in its sole discretion; and provided further that the
resignation or termination of employment other than a termination of employment
for Cause after attainment of age 60 shall be deemed a Retirement if the
Participant does not participate in a qualified defined benefit retirement plan
maintained by the Company or a Subsidiary.


(p)    “Section 409A” shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.


(q)    “Stock Option” shall mean the contractual right granted to the
Participant to purchase shares of Class B Common Stock at such time and price,
and subject to such other terms and conditions, as set forth in the Certificate
and the Plan.


(r)    “Stock Option Certificate” shall have the meaning set forth in Section
1.1 hereof.


(s)    “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, 50%
or more of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).


ARTICLE IV
MISCELLANEOUS


Section 4.1    No Rights to Awards or Continued Employment.  Neither the
Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of the
Company or any Subsidiary or interfere with or limit the right of the Company or
any Subsidiary to modify the terms of or terminate the Participant’s employment
at any time for any reason.


Section 4.2    Restriction on Transfer.  The rights of the Participant with
respect to the Stock Options shall be exercisable during the Participant’s
lifetime only by the Participant and shall not be transferable by the
Participant to whom the Stock Options are granted, except by will, the laws of
descent and distribution, or beneficiary designation; provided that the
Committee may permit other transferability, subject to any conditions and
limitations that it may, in its sole discretion, impose.


Section 4.3    Taxes.  As a condition to the exercise of the Stock Options, the
Participant shall make an arrangement acceptable to the Company to pay to the
Company an amount sufficient to satisfy the combined federal, state, local or
other withholding tax obligations which arise in connection with the exercise of
such Stock Options and make such payment.  In accordance with the rules and
procedures established by the Company for this purpose, the Participant may
satisfy such withholding obligations through a procedure


5



--------------------------------------------------------------------------------




involving a broker or dealer, that affords the Participant the opportunity to
sell immediately some or all of the shares underlying the exercised portion of
the Stock Options in order to generate sufficient cash to pay such withholding
obligations.  In addition, if the Company so permits, the Exercise Price may be
paid in whole or in part using a net share settlement procedure or through the
withholding of shares subject to the applicable Stock Options with a value equal
to the Exercise Price.


Section 4.4    Stockholder Rights.  The grant of Stock Options under the
Certificate shall not entitle the Participant or a Participant’s estate, any
permitted transferee or beneficiary to any rights of a holder of shares of Class
B Common Stock, unless, and only when, the Participant, the Participant’s
estate, or the permitted transferee or beneficiary is registered on the books
and records of the Company as a stockholder and shares are delivered to such
party upon exercise of the Stock Options. Unless otherwise determined by the
Committee in its discretion or specified herein, no adjustment shall be made for
dividends or distributions or other rights in respect of any shares of Class B
Common Stock for which the record date is prior to the date on which the
Participant, a Participant’s estate or any permitted transferee or beneficiary
shall become the holder of such shares of Class B Common Stock.
Section 4.5    No Restriction on Right of Company to Effect Corporate Changes. 
Neither the Plan nor the Certificate shall affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.


Section 4.6    Section 409A.  If any provision of the Certificate contravenes
any regulations or Treasury guidance promulgated under Section 409A or could
cause the Participant to be required to recognize income for United States
federal income tax purposes with respect to any Stock Options before such Stock
Options are exercised or to be subject to any additional tax or interest under
Section 409A, such provision of the Certificate may be modified to maintain, to
the maximum extent practicable, the original intent of the applicable provision
without the imposition of any additional tax or interest under Section 409A. 
Moreover, any discretionary authority that the Board or the Committee may have
pursuant to the Certificate shall not be applicable to Stock Options that are
subject to Section 409A to the extent such discretionary authority will
contravene Section 409A.


Section 4.7    Amendment.  The Committee shall have broad authority to amend the
Certificate without approval of the Participant to the extent necessary or
desirable (a) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations or (b) to ensure that the Participant is not required to recognize
income for United States federal income tax purposes with respect to any Stock
Options before such Stock Options are exercised and is not subject to additional
tax or interest under Section 409A with respect to any Stock Options. The
Committee shall not be obligated to make any such amendment, however, and
neither the Committee nor the Company makes any representation or guarantee that
the Stock Options will not be subject to additional tax or interest under
Section 409A.


Section 4.8    Interpretation.  In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control.Additionally, in the
event of a conflict or ambiguity between the provisions of the Certificate and


6



--------------------------------------------------------------------------------




the provisions of any employment agreement that is in effect and applicable to
the Participant with respect to the Stock Options, the provisions of such
employment agreement shall be deemed controlling to the extent such provisions
are consistent with the provisions of the Plan and are more favorable to the
Participant than the provisions of the Certificate.


Section 4.9    Breach of Covenants.  In the event that the Committee makes a
good faith determination that the Participant committed a material breach of the
restrictive covenants relating to non-competition, non-solicitation,
confidential information or proprietary property in any employment or other
agreement applicable to the Participant during the Participant’s employment or
the one-year period after termination of the Participant’s employment with the
Company or a Subsidiary for any reason, the Participant shall be required to
return any “gain” (as defined below) realized on the Stock Options during the
one-year period prior to such breach or at any time after such breach occurs. 
In addition, if the Committee makes such determination, the Participant’s
Outstanding Stock Options, whether or not vested, will be forfeited. The “gain”
on the Stock Options shall mean the difference between the Fair Market Value on
the date of exercise and the Exercise Price.


Section 4.10    Limited Purpose Accounts. If the Participant is a Plan
participant in the United States, the Company shall be entitled to access the
information contained in the Participant’s individual limited purpose account
maintained by the applicable plan administrator; provided, however, that the
Company may not disclose individual account information to third parties (other
than the plan administrator).


Section 4.11    Notice. The Certificate and the Plan contain information
regarding the latest date by which the Stock Options may be exercised, and the
Company shall have no obligation to provide any additional information or
notice to any holder of Stock Options in advance of the Expiration Date or any
earlier expiration date. 


Section 4.12    Governmental Regulations.  The Stock Options shall be subject to
all applicable rules and regulations of governmental or other authorities.


Section 4.13    Headings.  The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Certificate.


Section 4.14    Governing Law.  The Certificate and all rights hereunder shall
be construed in accordance with and governed by the laws of the State of
Delaware.






7

